Per Curiam,
The court below committed no error in holding that the contract between the plaintiff and the defendant was not a lease. The most that can be claimed for it is, that it gave an option *258to B. D. Benson, defendant’s intestate, to mine iron ore on the plaintiff’s property in the townships and counties named in the contract. It does not contain the usual terms and appropriate words of a lease. On the contrary, it expressly provides for the execution of a lease in the future. The agreement recites that the plaintiff fully believes that the construction of the railroad in question would benefit his tanning land and mineral interests in the counties named, and for this reason he desires to promote the scheme for the construction of the railroad, and to assist in obtaining the necessary means to carry out the same. The agreement further recognizes the fact that the said Benson was at that time engaged in promoting the building of said railroad. The benefit to the plaintiff was the construction of the road, and he agrees that if the said Benson, or his associates or assigns, shall complete the road within one year of the date of the agreement, he will execute to Benson a lease for the mining rights aforesaid. If not completed within one year, the agreement to be null and void. Whatever may be the legal effect of the agreement, it certainly is not a lease, and the plaintiff is not entitled to claim rent of Mr. Benson under it. We are of opinion that it was not error to refuse to take off the nonsuit.
Judgment affirmed.